DETAILED ACTION

Claim status

This action is in response to applicant filed on 09/10/2021.
Claims 1-2 and 4-20 has been amended.
 Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/10/2021, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7, 9-17, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches [independent claim]

The closes prior art of record is US 2019/0219665 (Ye et al.) in view of US 2016/0212579 (Duan et al.)and further in view of US 8,682,344 (Choi et al) where it teaches A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: accessing information indicating a location for each of a plurality of anchors having distributed positions in a demarcated area; determining anchor pairs from the plurality of anchors according to the location of each of the plurality of anchors, wherein each anchor pair of the anchor pairs has an overlapping coverage area encompassing the anchor pair and a mobile device, resulting in overlapping coverage areas, wherein the determining enables a determination of a mobile device location for the mobile device relative to the anchor pairs within the demarcated area. Furthermore they disclose determining a transmission schedule. However it does not teach identifying, based on the overlapping coverage areas of the anchor pairs, a transmission schedule for each of the anchor pairs to transmit respective wireless signals for the determination of the mobile device location, wherein transmission of respective wireless signals by the anchor pairs in accordance with the transmission schedule avoids signal interference between the anchor pairs. No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically a transmission schedule for each of the anchor pairs to transmit respective wireless signals for the determination of the mobile device location, wherein transmission of respective wireless signals by the anchor pairs in accordance with the transmission schedule avoids signal interference between the anchor pairs in combination with the recited structural limitations of the claimed invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689